DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-17, in the reply filed on 6/30/2021 is acknowledged.
Claims 1-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites a sensor in communication with the vehicle processor and configured to provide input on when to “enable light source” (final two lines of the claim). It is unclear whether the claim recitation is referring to the HEV light source (antecedent basis for which is provided in the prior lines of the claim) or a generic light source, and therefore the metes and bounds of the claim relating to the sensor are unclear.
Claim 16 recites “wherein the sensor includes a motion sensor, a mass sensor, an ultrasonic sensor, a pressure sensor, an optical sensor, a light sensor, a temperature sensor, and an infrared sensor”. However, claim 16 and claim 12, from which it depends, recite a sensor (singular) and therefore it is unclear how the sensor could include a plurality of different sensors. For the purpose of examination on the merits, the Examiner is interpreting claim 16 as reciting that the sensor includes a motion sensor, a mass sensor, an ultrasonic sensor, a pressure sensor, an optical sensor, a light sensor, a temperature sensor, or an infrared sensor.
Dependent claims are rejected for the same reason as the base claim upon which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holub et al. (US Patent Application Publication 20150273093) as evidenced by McCudden et al. (Britannica Student Encyclopedia) and in view of Sinclair et al. (Textiles and Fashion), Matsutake et al. (JP 5075782 B2) (machine translation), and Neveu et al. (US Patent Application Publication 20200360549).
Regarding claim 12, Holub et al. discloses a vehicle (12) (para. 18) (Figs. 1-5, sheets 1-5 of 5) having a system (comprising disinfecting apparatus 34) for irradiation (reads on a system for bacteria irradiation, as the system is configured to irradiate an area and is therefore fully capable of irradiating bacteria in the area) (para. 18-19, 22), the vehicle comprising:
a body (see body defining passenger compartment 10 in Fig. 1), the body including an occupant zone (called passenger compartment) (10) (para. 18); and
a system for bacteria irradiation (i.e., the system discussed above) from the occupant zone (para. 18-19), the system comprising:
	an interior portion (14) disposed in the occupant zone (10) (para. 18) (Fig. 1);
	a light source (58) (wherein a wavelength of light emitted by the light source ranges from 10 nm to 400 nm see para. 31, thereby rendering the light source 58 a high energy visible or HEV light source, as 400 nm light is in the HEV range) integrated within the interior portion (14) (para. 18-23, 44, see Figs. 1-2 and 4), the HEV light source (58) being a light-emitting diode (para. 23, 31);
a vehicle processor (called vehicle control module) (104) in communication with the HEV light source (para. 19, 21, 47-48) (Fig. 5); and
a sensor (112) in communication with the vehicle processor (104) and configured to provide input on when to enable a light source (para. 48) (Fig. 5).
	As to the claim limitation of wherein the vehicle comprises a chassis wherein the body is supported by the chassis and includes a motor compartment (in addition to the occupant zone already disclosed by Holub et al. as discussed above), Holub et al. does not explicitly mention these features. 
Holub et al. is silent as to a) the interior portion having a surface porosity of at least about 1 volume percent and b) a surface roughness of at least 10 microns Ra, c) the interior portion having a phosphorescent paint for visual indication of bacteria irradiation, d) the HEV light source having an emission wavelength of between about 390 nm and about 410 nm, and e) the HEV light source providing a cumulative energy of between about 5 J/cm2 and about 40 J/cm2.
As to d), Holub et al. discloses wherein the HEV light source has an emission wavelength of between approximately 10 nm to 400 nm (para. 31). It has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to select a light emission between about 390 nm and 410 nm, as Holub et al. discloses that light in an overlapping wavelength range is suitable for disinfection. 
As to e), it has been held that that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Holub et al. discloses general conditions for the cumulative energy delivered by a light emitting diode (see col. 25 lines 9-46 of US Patent 8,232,533, incorporated by reference by Holub et al. at para. 32), and the skilled 
As to a), Holub et al. discloses wherein the interior portion (14) comprises a headrest of the occupant zone (para. 18), although Holub et al. is silent as to any particular material for forming the headrest.
Sinclair et al. discloses that nonwoven fabrics are widely used in many applications including in automotive components (p. 307 para. 1-3, p. 330 para. 1). Sinclair et al. further discloses that the surface porosity of nonwoven fabrics are typically greater than 50% by volume and that porosity is important because it influences how easily components can pass through the fabric (p. 323 para. 1, p. 327 para. 2-3).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the interior portion disclosed by Holub et al. to have a surface porosity of greater than 50% by volume, e.g., by forming the headrest from a nonwoven fabric having such porosity, as taught by Sinclair et al., as the skilled artisan would have been motivated to select a material recognized in the art to be suitable for automotive applications and having a porosity conducive to allowing disinfection light to pass through (see para. 18-23, 44, and Fig. 4 of Holub et al.). 
As to b), Matsutake et al. discloses that it was known in the art of upholstery materials for automobile interiors to select a material having a surface roughness (Ra) of 5 to 15 microns in order to arrive at a material having a good feel (p. 1 para. 1, p. 3 para. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the interior portion taught by Holub et al. In view of Sinclair et al. to have a surface roughness (Ra) of at least 10 microns, as Matsutake et al. discloses that 
As to c), Neveu et al. discloses that it was known in the art of disinfection devices to provide a phosphorescent paint for visual indication that disinfecting light has been emitted (para. 2, 237).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the interior portion disclosed by Holub et al. to have phosphorescence paint for visual indication that light has been emitted (wherein the light is synonymous with bacteria irradiation, see above), as Neveu et al. discloses that it was known in the art to use such an indicator, and the skilled artisan would have been motivated to provide an indicator to assure a user of the vehicle that disinfecting light has been provided. 
Regarding claim 14, Holub et al. discloses wherein the HEV light source has an emission wavelength of between approximately 10 nm to 400 nm (para. 31). It has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to select a light emission between about 400 nm and about 405 nm, as Holub et al. discloses that light in an overlapping wavelength range is suitable for disinfection. 
Regarding claim 15, it has been held that that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Holub et al. discloses general conditions for the cumulative energy delivered by a light emitting diode and the skilled artisan would understand that increasing the energy delivered by the light source would enhance disinfection, as discussed above. It would have been obvious to one of ordinary 
Regarding claim 16, Holub et al. discloses wherein the sensor (112) includes a light sensor (para. 48).
Regarding claim 17, Holub et al. in view of Sinclair et al. teaches wherein the interior portion has a surface porosity of greater than 50% by volume, and Sinclair et al. discloses that porosity is important because it influences how easily components can pass through the fabric, as set forth above.
Holub et al. in view of Sinclair et al. does not expressly teach wherein the interior portion has a surface porosity of at least 0.5 area percent.
Nonetheless, it would be readily apparent to the skilled artisan that the porosity by area percent could be determined if the porosity by volume percent and dimensions of the interior surface are known; and it has been held that that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The prior art teaches general conditions for the porosity, as discussed above, and the skilled artisan would recognize that adjusting the porosity, measured by area percent or by volume percent, would affect the extent of light transmission through the interior surface. It would have been obvious to one of ordinary skill in the art to discover through routine experimentation an optimum or workable range for the surface porosity by area percent of the interior portion, in order to arrive at an interior portion conducive to transmitting light for disinfection therethrough. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holub et al. (US Patent Application Publication 20150273093) as evidenced by McCudden et al. (Britannica Student Encyclopedia) and in view of Sinclair et al. (Textiles and Fashion), Matsutake et al. (JP 5075782 B2) .
Regarding claim 13, Holub et al. discloses wherein the interior portion comprises seating, consoles, a steering wheel, and switches (para. 18) (Fig. 1). Holub et al. discloses that the interior portion can include a variety of touch surfaces within the vehicle to provide disinfection thereof (para. 18).
Holub et al. is silent as to the interior portion including an instrument panel, door trim, a headliner, an overhead trim, cargo trim, flooring systems, displays, and buttons.
However, Mustang America Catalog discloses that an instrument panel, door trim, a headliner, overhead trim, cargo trim, flooring systems, displays, and buttons were all commonly known components of an automobile (see first 3 unnumbered pages and pp. 8, 41-42, 50, 79, 86, 102, 159-160).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the interior portion taught by Holub et al. to include an instrument panel, door trim, a headliner, an overhead trim, cargo trim, flooring systems, displays, and buttons, to enhance the surfaces that can be disinfected, thereby improving safety for a user of the vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salter et al. (US Patent Application Publication 20150137747) is directed to light disinfection of a vehicle console.
Yang et al. (US Patent Application Publication 20190167833) is directed to light disinfection of a passenger zone of a vehicle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799